Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $25 and twenty days imprisonment in the county jail.
Appellant failed to enter into a recognizance during term time, but after adjournment of court he executed an appeal bond, which is found *Page 255 
in the record. Appeals in misdemeanors can not be consummated by executing an appeal bond. The statute requires it shall be a recognizance. Court adjourned on the 3rd of August, and an appeal bond was executed and filed on the 10th of August, seven days subsequent to adjournment. The Assistant Attorney General moves to dismiss the appeal because appellant entered into an appeal bond and not into a recognizance as required by law. We are of opinion this motion is well taken and should be sustained, and it is accordingly so ordered.
The appeal is dismissed.
Dismissed.